Exhibit 10.23

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of August 26, 2010 by and among Station Casinos, Inc., a Nevada
corporation (“SCI”), those Subsidiaries of SCI listed in Annex I and FG Opco
Acquisitions LLC, a Delaware limited liability company.  Each party named above
is a “Party”, and collectively are referred to as the “Parties”.  Capitalized
terms used but not defined herein shall have the meanings provided in the APA.

 

RECITALS

 

WHEREAS, the Parties have heretofore entered into that certain Asset Purchase
Agreement (the “APA”) dated as of June 7, 2010 pursuant to which, among other
things and subject to the terms and conditions set forth therein, the Purchaser
agreed to, effective as of the Closing, purchase (or cause one of its designees
to purchase) the Purchased Assets and assume (or cause one of its designees to
assume) the Assumed Liabilities;

 

WHEREAS, the Parties have agreed that additional time to designate Assets and
Properties of Sellers as Excluded Assets, Purchased Assets, Excluded Liabilities
or Assumed Liabilities is necessary and have agreed to modify sections of the
APA to permit such designations to be made up until the effective date of the
Plan; and

 

WHEREAS, each Party has reviewed, or has had the opportunity to review, this
Amendment with the assistance of professional legal advisors of its own
choosing;

 

AGREEMENT

 

NOW THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

1.              Amendment to the APA.

 

(i)                                                         The definition of
“Collateral Agents” in Section 1.1 of the APA is hereby amended and restated in
its entirety to read as follows:

 

““Collateral Agents” means (a) such bank appointed in writing by the Mortgage
Lenders to act as collateral agent under the New Propco Credit Agreement and the
New Propco Land Loan Agreement in its capacity as such, and (b) Deutsche Bank
Trust Company Americas, in its capacity as collateral agent under the Opco Loan
Credit Agreement.”

 

(ii)                                                      The definition of
“Confirmation Order” in Section 1.1 of the APA is hereby amended and restated in
its entirety to read as follows:

 

““Confirmation Order” means a final order of the Bankruptcy Court in form and
substance acceptable to Purchaser, the Required

 

--------------------------------------------------------------------------------


 

Consenting Lenders and Sellers, confirming the Plan, which Confirmation Order,
as of the Closing Date, shall not have been stayed, vacated or otherwise
rendered ineffective, and shall approve, authorize and direct the Debtors that
are subject to the Plan to consummate this Agreement, the transactions
contemplated hereby and all of the terms and conditions hereof, and shall
approve the Propco Reorganization and all terms and conditions thereof.  Without
limiting the generality of the foregoing, such order shall find, acknowledge
and/or otherwise provide, among other things, that (i) the Purchased Assets sold
by any Debtor to the Purchasing Entities pursuant to this Agreement shall be
transferred to the applicable Purchasing Entity, free and clear of all Liens
(other than Permitted Exceptions); (ii) the Liens granted to the Collateral
Agents under each of the Exit Credit Documents, and the obligations thereunder,
are legal, valid, enforceable and non-voidable, and, with respect to Liens, upon
all necessary filings and recordings duly perfected; (iii) the Opco Agent has
the requisite power and authority to consent to the termination and discharge,
and will terminate and discharge on the Closing Date and simultaneously with the
receipt of the purchase price provided for in Section 3.1 by the applicable
Persons in accordance with Section 3.2, the Liens of the Opco Agent granted
under the Opco Loan Documents in respect of the Purchased Assets other than the
BofA Cash Collateral; (iv) the Purchasing Entities have “acted in good faith”
within the meaning of Section 363(m) of the Bankruptcy Code; (v) the Purchasing
Entities are acquiring the Purchased Assets in exchange for reasonably
equivalent value; (vi) this Agreement was negotiated, proposed and entered into
by the parties without collusion, in good faith and from arm’s length bargaining
positions; (vii) the Bankruptcy Court shall retain jurisdiction to resolve any
controversy or claim arising out of or relating to this Agreement (other than
relating to the Exit Credit Documents), or the breach hereof as provided in
Section 14.3; (viii) the Lenders, Purchaser and each of the Purchasing Entities
shall not be a successor to any of the Debtors that are subject to the Plan by
reason of any theory of Law or equity and shall not have any successor or
transferee Liability of any kind, nature or character, including Liabilities
arising or resulting from or relating to the transactions contemplated hereby or
by the Plan; (ix) the transactions consummated pursuant to this Agreement and
the Plan shall not constitute a de facto merger, or a merger, as between any
such Debtor and Purchaser and/or any Purchasing Entity under applicable Law
(including Nevada Law); and (x) this Agreement and the transactions contemplated
hereby may be specifically enforced against and binding upon the parties hereto,
and not subject to rejection or avoidance by Sellers or any trustee of Sellers
pursuant to chapter 7 or chapter 11 of the Bankruptcy Code; provided, that such
order shall not provide that the sale of any property that constitutes a
Purchased Asset is free and clear of any environmental Liability imposed by a
Governmental Body arising from or

 

2

--------------------------------------------------------------------------------


 

related to such property to the extent that the Bankruptcy Court determines that
such property cannot be sold to the Purchaser free and clear of such Liability
pursuant to the Bankruptcy Code; provided, further, that clauses (viii) and (ix)
hereof shall not be deemed to modify or limit the definition of “Assumed
Liabilities” under this Agreement or the Purchaser or any Purchasing Entity’s
obligations to assume the Assumed Liabilities.”

 

(iii)                                                   The definition of “Exit
Credit Documents” in Section 1.1 of the APA is hereby amended and restated in
its entirety to read as follows:

 

““Exit Credit Documents” means the Opco Loan Credit Agreement, the New Propco
Credit Agreement, the New Propco Land Loan Agreement, and the respective
guarantees and collateral documents executed in connection therewith.”

 

(iv)                                                  The definition of “Land
Term Loans” is hereby added to Section 1.1 of the APA and shall read as follows:

 

““Land Term Loans” means the “Land Terms Loans” deemed made pursuant to the Opco
Loan Credit Agreement.”

 

(v)                                                     The definition of
“Landco Loans” in Section 1.1 of the APA is hereby deleted.

 

(vi)                                                  The definition of “Landco
Loan Credit Agreement” in Section 1.1 of the APA is hereby deleted.

 

(vii)                                               The definition of “Landco
Purchaser” in Section 1.1 of the APA is hereby amended and restated in its
entirety to read as follows:

 

““Landco Purchaser” means collectively, New Opco or one or more wholly-owned
Subsidiaries of New Opco designated in writing by Purchaser prior to the
Closing, which entities will acquire and assume all of the Assets and Properties
and be liable for all of the Liabilities designated on Exhibits A-1 and A-2 as
Assets and Properties and Liabilities to be acquired and assumed by or
obligations of, as the case may be, the Landco Purchaser and shall assume all
obligations under, and collateral requirements pursuant to, the Opco Loan Credit
Agreement.”

 

(viii)                                            The definition of “New Propco
Landco” in Section 1.1 of the APA is hereby amended and restated in its entirety
to read as follows:

 

““New Propco Landco” means one or more Subsidiaries of New Propco designated in
writing by New Propco prior to the Closing.”

 

(ix)                                                    The definition of “Opco
Term Loans” is hereby added to Section 1.1 of the APA and shall read as follows:

 

3

--------------------------------------------------------------------------------


 

““Opco Term Loans” means the “B Terms Loans” deemed made pursuant to the Opco
Loan Credit Agreement.”

 

(x)                                                       The definition of “Tax
Order” is hereby added to Section 1.1 of the APA and shall read as follows:

 

““Tax Order” means a final order of the Bankruptcy Court in form and substance
acceptable to Purchaser, Sellers and the Required Consenting Lenders, which Tax
Order, as of the Closing Date, shall not have been stayed, vacated or otherwise
rendered ineffective and shall find, acknowledge and/or otherwise provide, that
no administrative Tax claim(s) for income tax will result from or arise out of
the implementation of the transactions contemplated by this Agreement or the
Plan, other than (subject to the last sentence hereof) alternative minimum Taxes
that in the aggregate are less than $15 million.  If the Bankruptcy Court enters
an order that finds that the administrative Tax claims that constitute
alternative minimum Taxes are greater than $15 million in the aggregate (the
amount by which such alternative minimum Taxes are greater than $15 million, the
“Excess AMT Amount”) and less than the Cash Purchase Price (prior to adjustment
for any Excess AMT Amount), that finding shall not, in and of itself, cause the
Bankruptcy Court order not to be a Tax Order if no later than ten days after the
date such order is entered (such ten day period, the “Seller Excess AMT Election
Period”), the Opco Agent (at the direction of the Required Consenting Lenders)
notifies Purchaser and SCI in writing that it has elected to have the Cash
Purchase Price (and, as a result, the aggregate consideration) provided for in
Section 3.1 reduced by an amount equal to the Excess AMT Amount and thereafter
Purchaser and Sellers shall continue to proceed to Closing subject to the terms
and conditions hereof.”

 

(xi)                                                    Section 1.2 of the APA
is hereby amended as follows:

 

a.               the Section reference for Excess AMT Amount is amended to read:
“1.1 (in Tax Order definition)”;

 

b.              the Section reference for Seller Excess AMT Election Period is
amended to read: “1.1 (in Tax Order definition)”;

 

c.               the Section reference for Assumption Motion is amended to read
“9.9(a)”; and

 

d.              “Private Letter Ruling” is hereby added with the Section
reference to read “8.2”.

 

(xii)                                                 Section 2.6(a) of the APA
is hereby amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

“(a)                            Within 45 days after the date hereof, the
Sellers shall provide the Purchaser with a schedule of any Contract to which any
Seller is a party or by which any Seller is bound or to which any Transferred
Entity is a party or by which any Transferred Entity is bound (each a “Seller
Contract”).  Such schedule shall include any outstanding monetary amounts
(including any Cure Amounts) due, or anticipated to be due as of Closing (which
the Sellers shall assume for purposes of creating the schedules contemplated by
this Section 2.6(a) to be January 3, 2011 or such other date mutually agreed to
by Sellers, on the one hand, and Purchaser, on the other hand).  No later than
November 1, 2010, Sellers shall provide Purchaser with an updated schedule. 
Sellers shall provide Purchaser with a weekly update to such updated schedule on
each Wednesday after November 1, 2010 (or such other day as Sellers and
Purchaser agree) and shall promptly provide Purchaser with copies of any
Contracts on any such schedule or update as Purchaser requests.”

 

(xiii)                                              Section 2.6(b) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“(b)                           At any time and from time to time prior to
November 19, 2010, Purchaser may, without the approval of the Sellers, (i)
designate any Assets and Properties of Sellers as Excluded Assets and (ii)
designate any Excluded Assets as Purchased Assets; provided, that each Seller
shall give notice to all applicable parties as required by Law with respect to
any Seller Contract that is subsequently designated as a Purchased Asset.  In
connection with each such designation, Purchaser shall provide to Sellers such
modifications to Exhibits A-1, B-1 and C-1 and Schedule 2.4 required in order to
reflect such designation; provided, however, that after the date hereof
Purchaser may not designate as an Excluded Asset any Assets and Properties that
would otherwise be an Exhibit A Purchased Asset or an Exhibit C Purchased Asset
without the prior written consent of the Required Consenting Lenders (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
further, that the consent of the Required Consenting Lenders shall not be
required for such designation if a Person has a valid and perfected Lien on such
Assets and Properties that is senior to the Lien of the Opco Agent granted
pursuant to the Opco Loan Documents (as in effect on the date hereof) on such
Assets and Properties.”

 

(xiv)                                             Section 2.6(c) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“(c)                            At any time and from time to time prior to
November 19, 2010, Purchaser may amend Schedule 2.5 (without the approval of any
Seller or Required Consenting Lender) to (i) add any Liabilities of Sellers as
Excluded Liabilities or (ii) remove any Liabilities of Sellers as

 

5

--------------------------------------------------------------------------------


 

Assumed Liabilities, in any written notice or notices delivered to Sellers;
provided; however, that nothing in this Section 2.6(c) shall modify the consent
rights of the Required Consenting Lenders as provided in Section 2.6(b) with
respect to any Liability that can only be assumed if Assets and Properties of
any Seller must be acquired to assume such Liability.”

 

(xv)                                                Section 2.6(f) is hereby
added to the APA and shall read as follows:

 

“(f)                              In the event any Seller enters into or becomes
bound by any Contract on or after November 1, 2010 and before the effective date
of the Plan, Purchaser shall be provided a reasonable opportunity to designate
any such Contract as a Purchased Asset (in which case Sellers shall obtain
Bankruptcy Court approval of the assumption and assignment of such contract to
Purchaser pursuant to Sections 9.9(a) and 9.9(b)) or as an Excluded Asset (in
which case Sellers shall take all actions reasonably necessary to reject such
Contract).”

 

(i)                                                         Section 3.1 of the
APA is hereby amended and restated in its entirety to read as follows:

 

“The aggregate consideration for the Purchased Assets shall be (a) an amount in
cash equal to $317 million, less the Excess AMT Amount, if any, less the Super
Priority Notes Principal Amount, plus the Gun Lake Reimbursement proceeds in
excess of $20 million (the “Cash Purchase Price”), (b) $430 million in aggregate
principal amount of Opco Term Loans less the Gun Lake Reimbursement proceeds in
excess of $20 million, (c) $25 million in aggregate principal amount of Land
Term Loans, (d) if Purchaser elects to pay the Excess Cash Shortfall Amount that
would otherwise be required for the Opco Agent or the Prepetition Secured
Parties, as the case may be, to receive cash payments in an amount equal to the
Cash Purchase Price by issuing up to $43 million in aggregate principal amount
of Super Priority Notes by delivering to Sellers one Business Day prior to the
Closing written notice (the “Super Priority Notes Election”) of such election
and the principal amount of Super Priority Notes to be issued (the “Super
Priority Notes Principal Amount”), Super Priority Notes in aggregate principal
amount equal to the Super Priority Principal Amount, and (e) the assumption of
the Assumed Liabilities.”

 

(ii)                                                      Section 4.4(a) of the
APA is hereby amended and restated in its entirety to read as follows:

 

“(a)                            by Purchaser or Sellers, if the effective date
of the Plan and the Closing have not occurred by the close of business on
January 3, 2011 (such date, as extended pursuant to clauses (i), (iii) or (iv)
of this paragraph (a), the “Termination Date”); provided, however, that (i) the

 

6

--------------------------------------------------------------------------------


 

Purchaser may, for any reason or no reason, by delivering written notice to
Sellers at least five Business Days prior to the Termination Date, extend the
Termination Date one or more times to no later than March 31, 2011, (ii) if the
effective date of the Plan or the Closing shall not have occurred on or before
the Termination Date due solely to a material breach of any representations,
warranties, covenants or agreements contained in this Agreement by Purchaser or
any Seller, then the Purchaser (if Purchaser is the breaching party) or the
Sellers (if any Seller is a breaching party) may not terminate this Agreement
pursuant to this Section 4.4(a) unless such material breach has been cured and a
period of time beyond January 3, 2011 has passed that is equal to the time such
breach was ongoing; (iii) if all of the conditions set forth in Article XI
(other than conditions that by their nature are to be satisfied on the Closing
Date and with respect to which no facts or circumstances exist that would cause
such conditions not to be satisfied on the Closing Date) are satisfied or have
been waived as of the Termination Date other than the condition set forth in
Section 11.3(e)(i), then the Termination Date shall automatically extend to
March 31, 2011; and (iv) if all of the conditions set forth in Article XI (other
than (x) conditions that by their nature are to be satisfied on the Closing and
with respect to which no facts or circumstances exist that would cause such
conditions not to be satisfied on the Closing Date or (y) the condition set
forth in Section 11.3(e)(i)) are satisfied or have been waived as of the
Termination Date, other than Section 11.1(f)(ii), solely because the Tax Order
is subject to appeal by a U.S. federal Governmental Body, then the Termination
Date shall automatically extend to June 30, 2011; provided, further that if the
Termination Date is extended pursuant to this clause (iv) the Sellers shall, at
the written direction of the Opco Agent, terminate this Agreement at any time
after March 31, 2011 if the Tax Order remains subject to appeal by a U.S.
federal Governmental Body as of the date of termination of this Agreement,
provided that the Opco Agent (at the direction of the Required Consenting
Lenders) has delivered to Purchaser and SCI a written direction notice to
terminate this Agreement at least 10 days prior to the date of such termination
(which notice may be provided to Purchaser and SCI prior to March 31, 2011 and
upon the expiration of the notice period this Agreement shall be deemed to have
been terminated without the necessity of any further action or notice);
provided, however, that Sellers shall not terminate this Agreement, and such
written direction of the Opco Agent shall have no further force and effect, if
prior to the date of such termination Purchaser has waived as a condition to
Closing the existence of such appeal of the Tax Order.”

 

(xvi)                                             Section 4.4(h) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“(h) by Purchaser or Sellers if the Bankruptcy Court has not entered the
Confirmation Order on or prior to October 31, 2010;”

 

7

--------------------------------------------------------------------------------


 

(xvii)                                          Section 4.4(l) of the APA is
hereby amended to delete the word “or” at the end of such section.

 

(xviii)                                       Section 4.4(m) of the APA is
hereby amended to delete the period at the end of such section, and to add in
place thereof the following: “; or”.

 

(xix)                                               Section 4.4(n) shall be
added to the APA and shall read as follows:

 

“(n) by Purchaser or Sellers, from and after the expiration of the Seller Excess
AMT Election Period if the Bankruptcy Court has entered a Tax Order that
includes an Excess AMT Amount and the Opco Agent has not elected on or prior to
the expiration of the Seller Excess AMT Election Period, by notice to the
Purchaser and SCI, to have the Cash Purchase Price (and, as a result, the
aggregate consideration) provided for in Section 3.1 reduced by an amount equal
to the Excess AMT Amount; provided, however, that if prior to the expiration of
the Seller Excess AMT Election Period the Purchaser notifies Sellers in writing
that such Bankruptcy Court order shall constitute a Tax Order notwithstanding
the fact that it includes Excess AMT Amount, then from and after the date of
such notice, no party shall have the right to terminate this Agreement pursuant
to this Section 4.4(n).”

 

(xx)                                                  Section 8.2 of the APA is
hereby amended and restated in its entirety to read as follows:

 

“Promptly following the earlier of (1) receipt by SCI of the requested private
letter ruling from the IRS regarding the application of Section 267 of the Code
regarding the restructuring transactions set forth in the Plan (the “Private
Letter Ruling”) and (2) the entry by the Bankruptcy Court of the Tax Order, or
such earlier time as consented to by the Required Consenting Lenders, each of
the Sellers that is not then a Debtor shall commence a chapter 11 proceeding. 
Sellers shall file with the Bankruptcy Court all papers and take all actions
reasonably necessary to obtain entry of the Confirmation Order, the Tax Order
and the 363 Sale Orders.  Promptly following the earlier of (A) receipt by SCI
of the Private Letter Ruling and (B) receipt by SCI of information that the IRS
does not intend to issue the Private Letter Ruling, but in no event later than
December 1, 2010 (whether or not either of the events described in clause (A) or
(B) has occurred, provided that nothing herein shall preclude the Sellers from
filing the Tax Motion at any time prior to the occurrence of (A) or (B)),
Sellers shall file a motion, in form and substance acceptable to Purchaser,
seeking the Tax Order (it being agreed that Sellers shall consult with the
Required Consenting Lenders prior to seeking to withdraw, adjourn or otherwise
continue or postpone the hearing on the motion seeking the Tax Order).  Without
limiting the foregoing, Sellers shall provide actual notice of the relief sought
to be obtained through entry of the Confirmation Order, the Tax Order and the
363 Sale Orders, in form

 

8

--------------------------------------------------------------------------------


 

and substance reasonably acceptable to Purchaser, the Required Consenting
Lenders and Sellers, to (a) Governmental Bodies who have asserted or, in the
Sellers’ or Purchaser’s reasonable judgment, could assert claims against any of
the Sellers, (b) each Lender, and (c) any other Person who has asserted or, in
the Sellers’ or Purchaser’s reasonable judgment, could assert claims against any
of the Sellers.  Sellers shall also request the Bankruptcy Court establish a bar
date for administrative claims to occur prior to the effective date of the
Plan.  Purchaser agrees that it will promptly take such actions as are
reasonably requested by Sellers to assist in obtaining entry of the Confirmation
Order, the Tax Order, the 363 Sale Orders and the Bidding Procedures Order and a
finding of adequate assurance of future performance by Purchaser, including
furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for the purposes, among others, of providing necessary
assurances of performance by Purchaser under this Agreement and demonstrating
that Purchaser is a “good faith” purchaser under Section 363(m) of the
Bankruptcy Code.  In the event the entry of the Confirmation Order, the Tax
Order, the 363 Sale Orders or the Bidding Procedures Order shall be appealed,
Sellers and Purchaser shall use their respective reasonable efforts to defend
such appeal.”

 

(xxi)                                               Section 9.6 of the APA is
hereby amended and restated in its entirety to read as follows:

 

“Intentionally Omitted.”

 

(xxii)                                            Section 9.9(a) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“(a)                            Prior to December 1, 2010, Sellers shall (i)
file with the Bankruptcy Court a schedule of such Seller Contracts which
Purchaser has indicated pursuant to Section 2.6(a) that it intends to (or to
cause a Purchasing Entity to) acquire and, in the case of Seller Contracts to
which a Debtor is a party or bound (“Debtor Contracts”), any Cure Amounts
relating thereto, and seek approval to assume and assign such Debtor Contracts
to Purchaser and seek approval of the Cure Amounts (the “Assumption Motion(s)”),
and (ii) serve such Assumption Motion(s) and the schedule on the counterparties
to any of the Debtor Contracts proposed to be assigned to any Purchasing
Entity.  With respect to any Debtor Contracts included in the Purchased Assets,
Sellers shall obtain an order of the Bankruptcy Court, approving the assumption
and assignment pursuant to Section 365 of the Bankruptcy Code, which order shall
be in form and substance reasonably acceptable to Purchaser, the Required
Consenting Lenders and Sellers.  Any Cure Amounts for Debtor Contracts acquired
by Purchasing Entity pursuant to this Agreement shall be subject to and
determined in accordance with Section 9.9(b).  In connection with the

 

9

--------------------------------------------------------------------------------


 

Assumption Motion(s), Purchaser shall demonstrate adequate assurance of future
performance with respect to the Debtor Contracts to be acquired by the
applicable Purchasing Entity at Closing.”

 

(xxiii)                                         Section 9.9(b) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“(b)                           The cure amounts, if any, as determined by the
Bankruptcy Court in connection with Sellers’ Assumption Motion(s) for assuming
and assigning Seller Contracts to Purchaser (the “Cure Amounts”), necessary to
cure all defaults, if any, and to pay all actual or pecuniary losses that have
resulted from such defaults under the Debtor Contracts, shall be paid by
Purchaser (provided that Purchaser may cause to be paid all or a portion of such
amounts out of cash and cash equivalents included in the Purchased Assets or of
a Transferred Entity), at the Closing, and not by Sellers and Sellers shall have
no liability therefor.”

 

(xxiv)                                        Section 11.1(d) of the APA is
hereby amended to delete the word “and” at the end of such section.

 

(xxv)                                           Section 11.1(e) of the APA is
hereby amended to delete the period at the end of such section, and to add in
place thereof the following: “; and”

 

(xxvi)                                        Section 11.1(f) shall be added to
the APA and shall read as follows:

 

“(f) (i) the Bankruptcy Court shall have entered the Tax Order, any stay period
applicable to the Tax Order shall have expired or shall have been waived by the
Bankruptcy Court to the fullest extent permitted by Law and any period for
appeal of the Tax Order shall have expired and (ii) the Tax Order shall not be
subject to appeal by any U.S. federal Governmental Body.”

 

2.              Mutual Representations, Warranties, and Covenants.

 

Each Party makes the following representations and warranties (provided,
however, that the representations and warranties of the Debtors shall be subject
to the approval of this Amendment by the Bankruptcy Court), solely with respect
to itself, to each of the other Parties:

 

(a)          Enforceability.  This Amendment is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(b)         Power and Authority.  The Parties have all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its respective obligations under, this Amendment.

 

10

--------------------------------------------------------------------------------


 

(c)          Authorization.  The execution and delivery of this Amendment and
the performance of its obligations hereunder have been duly authorized by all
necessary action on its part.  This Amendment has been duly and validly executed
and delivered by such Party.

 

3.              APA Remains in Full Force and Effect.

 

Except as expressly modified by this Amendment, the APA remains in full force
and effect pursuant to its terms.  All references to the APA in other
documentation between the Parties be deemed to be a reference to the APA as
amended by this Agreement.

 

4.              Miscellaneous Terms.

 

The provisions of Article XIV of the APA are applicable to this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

FG OPCO ACQUISITIONS LLC

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name: Frank J. Fertitta III

 

 

Title:   Authorized Signatory

 

 

 

STATION CASINOS, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:   Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

BOULDER STATION, INC.

 

CENTERLINE HOLDINGS, LLC

 

CHARLESTON STATION, LLC

 

CV HOLDCO, LLC

 

DURANGO STATION, INC.

 

FIESTA STATION, INC.

 

FRESNO LAND ACQUISITIONS, LLC

 

GOLD RUSH STATION, LLC

 

GREEN VALLEY STATION, INC.

 

LAKE MEAD STATION, INC.

 

LML STATION, LLC

 

MAGIC STAR STATION, LLC

 

NORTHERN NV ACQUISITIONS, LLC

 

PALACE STATION HOTEL & CASINO, INC.

 

RANCHO STATION, LLC

 

RENO LAND HOLDINGS, LLC

 

RIVER CENTRAL, LLC

 

SANTA FE STATION, INC.

 

STATION HOLDINGS, INC.

 

STN AVIATION, INC.

 

SUNSET STATION, INC.

 

TEXAS STATION, LLC

 

TOWN CENTER STATION, LLC

 

TROPICANA STATION, LLC

 

TROPICANA STATION, INC.

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

AUBURN DEVELOPMENT, LLC

 

INSPIRADA STATION, LLC

 

TROPICANA ACQUISITIONS, LLC

 

VISTA HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:   Authorized Signatory

 

 

 

STATION CONSTRUCTION, LLC,

 

a Nevada limited liability company

 

 

 

By: Station Casinos, Inc., a Nevada corporation, its Sole Member

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:   Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

PAST ENTERPRISES, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President and Treasurer

 

 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------